*153
ORDER

PER CURIAM.
Appellant professional corporation, Kessler and Kessler, P.C., appeals the Labor and Industrial Relations Commission (Commission) order dismissing its Application for Review of the Administrative Law Judge’s (ALJ) denial of its “Motion to Assert Lien”. We affirm. The order of the Commission is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).